                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CLEVELAND WILLIAMS,                             :
         Plaintiff,                             :
                                                :                    CIVIL ACTION
       v.                                       :                    NO. 17-3790
                                                :
CHILDFIRST SERVICES, INC.,                      :
           Defendant.                           :

                                             ORDER

       AND NOW, this 13th day of September, 2019, upon consideration of Plaintiff Cleveland

William’s Amended Compliant (ECF No. 22), Defendant Childfirst Services, Inc.’s Motion for

Summary Judgment (ECF No. 27), Plaintiff’s Opposition thereto (ECF No. 28), and Defendant’s

Reply (ECF No. 34), it is hereby ORDERED as follows:

       1. Defendant’s Motion for Summary Judgment is GRANTED as to Plaintiff’s claim

            under the American with Disabilities Act, which is set forth as Count I in the

            Amended Complaint.

       2. The Court declines to exercise supplemental jurisdiction over Plaintiff’s remaining

            state-law claims, which are REMANDED to the Court of Common Pleas for

            Philadelphia County.

       3. The Clerk of Court shall CLOSE this case for statistical and all other purposes.



                                                             BY THE COURT:




                                                             /s/ C. Darnell Jones, II
                                                             C. DARNELL JONES, II            J.
